Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 9-24 are pending.  Claims 9 and 23-24 are withdrawn.  Claims 1-8 are canceled. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-12, 16-18, and 21-22 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Phosphorylated fetuin-A-containing calciprotein particles are associated with aortic stiffness and a procalcific milieu in patients with pre-dialysis CKD by Smith et al. (Smith).
In regard to claim 10, Smith teaches a process for adsorbing calciprotein particles (pg. 1959, Phospho-fetuin-A isoform analysis).  Smith teaches contacting an adsorbent comprising a water-insoluble carrier with liquid containing calciprotein particles (pg. 1959, Phospho-fetuin-A isoform analysis, sodium dodecyl sulphate polyacrylamide gel).  Smith teaches a surface of the water-insoluble carrier is covalently bonded through a hydrocarbon group to at least one group selected from the group consisting of an amino group (pg. 1959, Phospho-fetuin-A isoform analysis, sodium dodecyl sulphate polyacrylamide gel; polyacrylamide gel has an amino group). 
Smith teaches calciprotein particles are complexes of calcium phosphates and proteins (pg. 1957, Abstract; pg. 1959, Phospho-fetuin-A isoform analysis). 
In regard to claim 11, Smith teaches a process for producing calciprotein particles removed liquid comprising the step of contacting an adsorbent comprising a water insoluble carrier with liquid containing calciprotein particles (pg. 1959, Phospho-fetuin-A isoform analysis, sodium dodecyl sulphate polyacrylamide gel).  Smith teaches a surface of the water insoluble carrier is covalently bonded through a hydrocarbon group to at least one group selected from the group consisting of an amino group (pg. 1959, Phospho-fetuin-A isoform analysis, sodium dodecyl sulphate polyacrylamide gel; polyacrylamide gel has an amino group). 
Smith teaches calciprotein particles are complexes of calcium phosphates and proteins (pg. 1957, Abstract; pg. 1959, Phospho-fetuin-A isoform analysis). 
In regard to claim 12, Smith teaches the hydrocarbon group is a linear hydrocarbon group (pg. 1959, Phospho-fetuin-A isoform analysis, sodium dodecyl sulphate polyacrylamide gel). 
In regard to claim 16, Smith teaches the carrier is porous (abstract; pg. 1959, Phospho-fetuin-A isoform analysis). 
In regard to claim 17, Smith teaches the calciprotein particles in body fluid are adsorbed to the adsorbent (abstract; pg. 1959, Phospho-fetuin-A isoform analysis). 
In regard to claim 18, Smith teaches an adsorber is used (abstract; pg. 1959, Phospho-fetuin-A isoform analysis).  Smith teaches the adsorber comprises a container having a liquid inlet and a liquid outlet (abstract; pg. 1959, Phospho-fetuin-A isoform analysis).  Smith teaches the container is packed with the adsorbent (abstract; pg. 1959, Phospho-fetuin-A isoform analysis). 
In regard to claim 20, Smith teaches the carrier is an inorganic carrier, synthetic polymer carrier, or an organic carrier (pg. 1959, Phospho-fetuin-A isoform analysis, sodium dodecyl sulphate polyacrylamide gel).  
In regard to claim 21, Smith teaches the carrier is an inorganic carrier, synthetic polymer carrier, or an organic carrier (pg. 1959, Phospho-fetuin-A isoform analysis, sodium dodecyl sulphate polyacrylamide gel).  
Claim Rejections - 35 USC § 103
Claims 10-22 are rejected under 35 U.S.C. 103 as being unpatentable over WO 02/05959 by Belew et al. (Belew) in view of Phosphorylated fetuin-A-containing calciprotein particles are associated with aortic stiffness and a procalcific milieu in patients with pre-dialysis CKD by Smith et al. (Smith). 
In regard to claim 10, Belew teaches removing charged substances from a liquid by contacting the substances with an adsorbed (abstract).  Belew teaches removing bioorganic substances (P1/L4-7).  Belew teaches adsorption of proteins (P4/L6-20).  Belew teaches contacting an adsorbent comprising a water-insoluble carrier with liquid containing protein particles (P4/L6-20; P11/L17-32).  Belew teaches a surface of the carrier is covalently bonded through a hydrocarbon group to at least one group selected from the group consisting of an amino group, carboxyl group, phosphate group, phosphono group, phosphino group and thiol group (P5/L30-34; P6/L5-24). 
Belew teaches removing bio-organic substances (P20/L5-15).  Belew teaches removing polypeptide and lipid structures (P20/L5-15).  Belew teaches the method is applicable to other bio-organic and organic substances (P20/L5-15).  Belew teaches removing bio-particles (P20/L16-20).  Belew does not teach calciprotein particles.  
Smith teaches a process for adsorbing calciprotein particles (pg. 1959, Phospho-fetuin-A isoform analysis).  Smith teaches contacting an adsorbent comprising a water-insoluble carrier with liquid containing calciprotein particles (pg. 1959, Phospho-fetuin-A isoform analysis, sodium dodecyl sulphate polyacrylamide gel).  Smith teaches calciprotein particles are complexes of calcium phosphates and proteins (pg. 1957, Abstract; pg. 1959, Phospho-fetuin-A isoform analysis). 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to use the method of Belew to remove calciprotein particles, as taught by Smith, as it is a known bio-organic substance removed through adsorbents comprising a water-insoluble carrier.  
In regard to claim 11, Belew teaches a process for producing charged substances from a liquid by contacting the substances with an adsorbed (abstract).  Belew teaches removing bioorganic substances (P1/L4-7).  Belew teaches adsorption of proteins (P4/L6-20).  Belew teaches contacting an adsorbent comprising a water-insoluble carrier with liquid containing protein particles (P4/L6-20; P11/L17-32).  Belew teaches a surface of the carrier is covalently bonded through a hydrocarbon group to at least one group selected from the group consisting of an amino group, carboxyl group, phosphate group, phosphono group, phosphino group and thiol group (P5/L30-34; P6/L5-24). 
Belew teaches removing bio-organic substances (P20/L5-15).  Belew teaches removing polypeptide and lipid structures (P20/L5-15).  Belew teaches the method is applicable to other bio-organic and organic substances (P20/L5-15).  Belew teaches removing bio-particles (P20/L16-20).  Belew does not teach calciprotein particles.  
Smith teaches a process for adsorbing calciprotein particles (pg. 1959, Phospho-fetuin-A isoform analysis).  Smith teaches contacting an adsorbent comprising a water-insoluble carrier with liquid containing calciprotein particles (pg. 1959, Phospho-fetuin-A isoform analysis, sodium dodecyl sulphate polyacrylamide gel).  Smith teaches calciprotein particles are complexes of calcium phosphates and proteins (pg. 1957, Abstract; pg. 1959, Phospho-fetuin-A isoform analysis). 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to use the method of Belew to remove calciprotein particles, as taught by Smith, as it is a known bio-organic substance removed through adsorbents comprising a water-insoluble carrier.  
In regard to claim 12, Belew teaches the hydrocarbon group is a linear hydrocarbon group (P10/L10-26). 
In regard to claim 13, Belew teaches the hydrocarbon group is bonded to a phosphono group (P3/L29-34; P6/L5-24).  Belew teaches a plurality of ligands attached to the matrix (P40/L14-17).  Belew teaches multiple branches (P6/L5-11).  
Addition of another phosphono ligand would have been obvious to one having ordinary skill in the art at the time the invention was made.  Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
In regard to claim 14, Belew teaches the hydrocarbon group is bonded to a phosphono group (P3/L29-34; P6/L5-24).  Belew teaches a plurality of ligands attached to the matrix (P40/L14-17).  Belew teaches multiple branches (P6/L5-11).  
Addition of another phosphono ligand would have been obvious to one having ordinary skill in the art at the time the invention was made.  Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Belew teaches the hydrocarbon group is a linear propyl group, a linear butyl group, or a linear hexyl group (P10/L10-26).  One of ordinary skill in the art at the time the invention was effectively filed would recognize that the terminal location is a possible placement of the functional groups located on a chain. 
In regard to claim 15, One of ordinary skill in the art at the time the invention was effectively filed would recognize that the terminal location is a possible placement of the functional groups located on a chain.  Belew teaches C1-6 groups and teaches larger groups are possible too (P10/L10-26).  One of ordinary skill in the art at the time the invention was effectively filed would be motivated to tune the length of the chain in order to achieve desired separation conditions. 
In regard to claim 16, Belew teaches the carrier is porous (P12/L5-7). 
In regard to claim 17, Belew teaches the particles in body fluid are adsorbed to the adsorbent (P20/L4 to P21/L12).  
In regard to claim 18, Belew teaches an adsorber is used (P13/L20-26).  Belew teaches the adsorber comprises a container having a liquid inlet and a liquid outlet (P13/L20-26).  Belew teaches the container is packed with the adsorbent (P13/L20-26). 
In regard to claim 19, Belew teaches the hydrocarbon group is bonded to a phosphono group (P3/L29-34; P6/L5-24).  
In regard to claim 20, Belew teaches the hydrocarbon group is bonded to a phosphono group (P3/L29-34; P6/L5-24).  
In regard to claim 21, Belew teaches the carrier is an inorganic carrier, synthetic polymer carrier, or an organic carrier (P5/L30-34; P6/L5-24).  Smith teaches the carrier is an inorganic carrier, synthetic polymer carrier, or an organic carrier (pg. 1959, Phospho-fetuin-A isoform analysis, sodium dodecyl sulphate polyacrylamide gel).  
In regard to claim 22, Belew teaches the carrier is an inorganic carrier, synthetic polymer carrier, or an organic carrier (P5/L30-34; P6/L5-24). Smith teaches the carrier is an inorganic carrier, synthetic polymer carrier, or an organic carrier (pg. 1959, Phospho-fetuin-A isoform analysis, sodium dodecyl sulphate polyacrylamide gel).  
Response to Arguments 
The rejection direction towards Mizokami has been removed; Applicant’s arguments with regard to that particular rejection are persuasive. 
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive. 
In regard to the Applicant’s argument Smith is directed towards dissolving pellets; it is common knowledge that calcium phosphate crystals are dissolved with acid and therefore the calciprotein particles no long exist; the Examiner does not find this persuasive. 
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.  See MPEP 2145. 
The affidavit is addressed below. 
In regard to the Applicant’s argument Smith is not a method to specifically adsorbe calciprotein particles; the ligand of the present invention recognizes calcium phospohate of calciprotein particles; the purification method in Smith II absorbs calciprotein particles and Fetuin-A; in the process of the present invention Fetuin-A is not adsorbed; the Examiner does not find this persuasive. 
The claims utilize the transitional phrase “comprising” which is an open transitional phrase and does not exclude absorption of Fetuin-A.  See MPEP 2111.03.
In regard to the Applicant’s argument Belew does not teach calciprotein particles; it would have been impossible for one of ordinary skill in the art to come to the present invention based on Belew in view of Smith as noted in the affidavit; the Examiner does not find this persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Smith teaches calciprotein particles. 
The affidavit is addressed below. 
Affidavit 
The Declaration under 37 CFR 1.132 filed 2/28/2022 is insufficient to overcome the rejection of claims as set forth in the last Office action because: it fails to set forth facts; facts presented are not germane to the rejection at issue.
In the Declaration, it is asserted that Smith “dissolved” the pellets and it is common knowledge that calcium-phosphate crystals are dissolved with acid; Smith discloses in another paper that acidification in 2 mol/L HCL for 24 hours allows full crystal dissolution.  It is further asserted that a person having ordinary skill in the art would have understood that Smith discloses dissolving calciprotein particles and then performing SDS-PAGE analysis and therefore calciprotein particles no longer exist in the samples of Smith. 
The Examiner notes that Smith teaches 150 mM HCL for 12 hours.  The evidentiary reference Declaration cites is directed towards a concentration of 2 mol/L which is significantly higher.  Additionally, the evidentiary reference is directed towards a 24-hour cycle resulting in full crystal dissolution.  The current prior art is only directed to 12 hours.  Therefore, the evidence is not commensurate in scope with the prior art of record and the argument is not persuasive. 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958. The examiner can normally be reached 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777